1

Avenant N° 04 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

AVENANT ne..O1...A L’ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU LE 21
OCTOBRE 2011 A BONGANDANGA

Contrat de Concession Forestière n°026/11, SIFORCO, Ex SEDAF, Groupements
BOKENDA 1, LILANGI, DIKILA

Avertissement :

L'article 9 énoncé dans l'accord constituant la clause sociale du titre 026/11 a fait l'objet d'une
remarque du MECNT car il présentait une redondance et un ajout qui ne se justifiait pas.
Après discussion avec l’entreprise, la Mission de Facilitation comprend cet ajout qui ne fait que
préciser le modèle présenté dans l'AM023. Cet article n'est donc modifié ce présent avenant.

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël

GE ve lg lu LE # où

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA
BAEND'AFE à BOkKOTA | LooNGA  feglt IMBERI

2

Avenant N°.CA..à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

PREAMBULE :

Le plan de gestion commun à CCF 26/11, 27/11 et 28/11 prévoit une mise en exploitation pendant la
période allant de 2011 à 2014. Les AAC réelles de l’ensemble des trois concessions 26/11, 27/11
et 28/11 sont localisées dans le CCF 26/11.

Les clauses sociales signées en 2011 avant la validation du Plan de Gestion présentent un Fond de
Développement Local calculé pour chaque concession sur la base des ressources des AAC
théoriques.

FDL sur base AAC FDL sur base
Titre ce ul théorique indiqués dans des AAC
les clauses sociales réelles
26/11 49 440 ha | 39 376 ha 435 912$ 465 952 $
27111 Oha| 25207ha 429 707$
28/11 Oha} 24042ha 409 840$

Sur la base de ce tableau, le fonds de développement du CCF 26/11 devrait être porté à hauteur de
465 952 $. Cependant, les difficultés de commercialisation du Tola ont conduit l'entreprise a diminué
sa prévision d'exploitation sur cette essence 56702 m° et a porté le fonds à hauteur de 371.461.
L'avenant de la clause sociale CCF 26/11 est basé sur ce montant prévisionnel de ressources.

Par ailleurs, pour des raisons liées aux contraintes d'exploitation, celle — ci n'a pas encore débutée.
Aussi, l'avenant aux clauses sociales prend en compte ce décalage dans l'annexe présentant le
chronogramme de réalisations des projets communautaires basé sur la disponibilité de la trésorerie
issues des redevances prévisionnelles. L'année 1 du chronogramme correspond à la 1° année
d'exploitation soit 2013. Les réalisations à financer et à réaliser sur l'avance de 10% du montant des
travaux sont incorporées dans le TO (trimestre O correspond à la période de mise à disposition de
l'avance).

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par un accord de clause
sociale. Cet accord de clause sociale concerne les villages BOKENDA 1, DIKILA, LILANGI (K2)
BAOLONGO, MANGE-YALIKO, des Groupements BOKENDA 1, LILANGI et DIKILA

Le présent avenant porte ainsi sur cet accord.

LIUKU EKAMBA LOLAKA LOFALA | BONONGA EFUMO ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA
Joël

n LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA a
SAtNbere BOKOTA __ | LOONGA Pa maenc)

F2 |A À CR

&
Avenant N° 4. à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA
Le présent avenant est conclu entre :
d’une part,
1° La communauté locale et le peuple autochtone des villages concerne les villages BOKENDA
1, DIKILA, LILANGI (K2), BAOLONGO, MANGE-YALIKO, des Groupements BOKENDA 1

LILANGI et DIKILA, représentés par les membres du Comité Local de Gestion «en sigle
CLG »:

N°_| Nom Fonction

01 _| LIUKU YANGO Joel Président

02 | EKAMBA NDJOU José Secrétaire

03 | LOLAKA LOFALA joseph Trésorier :
04 _| BONONGA DJNON Conseiller

05 | EFUMO BONGITA Conseiller

06 _| ELUO BOLUMBU Conseiller

07 | BAINA NANYAMA Conseiller

08 | ENGELE BAEND'AFE Conseiller L
09 | LIFIO RICHARD Conseiller

10 | IKOMBI BAENDE Conseiller

11_| BOTSHUMA BOKOTA Conseiller

12_| BOKELA LOONGA Conseiller

13 MEL Représentant concessionnaire |

Et d'autre part,

2° La Société d'Exploitation Forestière dénommée Société Industrielle et Forestière du
Congo, en sigle SIFORCO, immatriculée au registre de commerce sous le numéro 5016-
KIN, ayant son siège à Kinshasa, commune de MALUKU, ville de Kinshasa, en République
Démocratique du Congo, représentée par Monsieur Dieter HAAG, et ci-après dénommée
« le concessionnaire forestier».

Entendu que :

SIFORCO a signé en date du 21 OCTOBRE 2011 à BONGANDANGA, un accord des
clauses sociales avec les communautés locales et populations autochtones des villages
BOKENDA 1, DIKILA, LILANGI (K2), BAOLONGO, MANGE-YALIKO, des Groupements
BOKENDA 1, LILANGI et DIKILA

LIUKU EKAMBA LOLAKA LOFALA | BONONGA EFUMO l'ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA
Joël

357 ee d eg k Es | T se

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA

| {
BAEND'AFE BOKOTA _|LOONGA [Pt BEA

TZ EE jé À |ù

4

Avenant N°... l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

La société SIFORCO est titulaire du Contrat de Concession Forestière n° 026/11 issu de la
conversion de la garantie d’approvisionnement n° 007/CAB/MIN/ECN-EF/95 du 17juin 1995
jugée convertible en contrat de concession forestière, comme notifié par la lettre n°
4857/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre 2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
21 Octobre 2011 fixant le modèle d’accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », Extrait de l’article 4:

Extrait de l'article 4 de l'accord de la clause sociale du 21 octobre 2011 :

- Construction ou Réfection des routes, équipement et des installations
hospitalières et scolaires :

Localisation Type de bâtiment | Surface au | Coût Nombre | Coût total (en
sol | unitaire USD)
. _ __ | (USD)
| Petite école _| 180 m _50 958  n
BOKENDA, | Moyenne Ecole 200 m° 53917 05 269.585

DIKILA,  LILANGI,
(K2), BAOLONGO,
MANGE YALIKO

Grande Ecole 250 m 60 000 | 2
BOKENDA 1 (K2) | Poste de santé 100 m 18875 | 02 37.750
BOKENDA Il |
Centre de santé «+ | 200 m _37750
LIUKU EKAMBA LOLAKA LOFALA | BONONGA EFUMO ELUO | BAINA
YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA

5 rer LÉ? x

ENGELE LIFIO Richard | IKOMBI BAENDE BOKELA des
LOONGA ft MEET

Er oi

Avenant N°..

5

-à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
; SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

02.

L'Extrait de l'article 4 est complété comme suit :

+ __ Réfection, équipement des installations hospitalières et scolaires :

| Type de bâtiment Localisation Nombre

Réfection école moyenne de 6 classes | BOKENDA 1, DIKILA, LILONDA 3

de 336 m°_en blocs ciments+ bus #

Réfection poste de santé de 100 m° en | BOKENDA 1 (K2), BOKENDA 2, 4

blocs ciments = L BAOLONGO et LILONDA

Réfection école de 3 classes de 168 m° | MANGE - YALIKO et LILANGI 2

en bloc ciment + bureau et Tale

Equipement médical BOKENDA 1 (K2), BOKENDA 2, 4
BAOLONGO et LILONDA

Acquisition pharmaceutique BOKENDA 1 (K2), BOKENDA 2, 4
BAOLONGO et LILONDA

+ Facilités en matière de transport des personnes et des biens :
Telles que décrites en annexe 16

Article 2 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », Extrait de l’article 6 :

Extrait de l'article 6 de l'accord de la clause sociale du 21 octobre 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

Affectation chaque année et quelle que soit la zone exploitée de 10 % du total
des ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession ; un programme
prévisionnel chiffré d'entretien et de maintenance sur les 4 ou 5 années à
venir des infrastructures socio -économiques déjà réalisées au bénéfice de
l'ensemble des communautés locales et/ou peuples autochtones riverains
ayant droit sur la concession forestière sera établi avec le comité local de
gestion.

L'Extrait de l'article 6 est modifié comme suit :

Constitution d’une provision de 8,5% sur les ristournes versées durant
les années d’exploitation sur le bloc d’exploitation regroupant , selon les
cas, les 4 assiettes annuelles de coupe considérées, un programme
prévisionnel chiffré d'entretien et de maintenance sur les 20 prochaines
années des infrastructures socio économiques présentées à l’article 4
du présent accord est joint en annexe.

LIUKU EKAMBA LOLAKA LOFALA | BCNONGA EFUMO ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA
Joël

257

ŸEk # BB | £ | A

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA

BAEND'AFE

BOKOTA  |LOONGA Raph Meur

CSSS rer

6

Avenant N°..677... à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article3 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 11 :

Article 11 de l'accord de la clause sociale du 21 octobre 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10 % du coût
total des travaux d'infrastructures socio-économiques présentés à l'article 4 ci-dessus, soit le
montant de 30.734$US. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe, selon les cas 4
ou 5 assiettes annuelles de coupe et sont remboursables à la fin de la période considérée.

L'article 11 est modifié comme suit :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à l'article
4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe les 4
assiettes annuelles de coupes et sont remboursables à la fin de la période considérée.

Article # de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 12 :

Article 12 de la clause du 21 octobre 2011 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la (des)
communauté(s) locale(s) et/ou du peuple autochtone

Sur demande de la (des) communauté(s) locale(s) et/ou du peuple autochtone, le
concessionnaire forestier accepte qu'un représentant de la société civile fasse partie du CLG
en qualité d'observateur.

La prise de décision dans le CLG se fait par consensus de tous les membres.

Article 12 est modifié comme suit :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé
d'un délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale.

LIUKU EKAMBA LOLAKA LOFALA | BONONGA EFUMO ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONCGITA BOLUMBU BANYAMA
Joël

ss | x] Z I | e | 4 |

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | SOKELA D

BAENDULE BOKOTA _ |LUONGA [4 L

[a
7

Avenant N° C2 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Sur demande des communautés locales et des peuples autochtones, le
concessionnaire forestier accepte qu'un représentant de la société civile fasse partie
du CLG en qualité d'observateur.

Article 5 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », Extrait de l’article 13 :

Extrait de l'article 13 de l'accord de la clause sociale du 21 octobre 2011

Le PV d'installation du CLG est annexé au présent contrat, reprenant la liste des noms des
membres. (Annexe 9 membres à identifier dans le formulaire Siforco pour le CLG et le CLS)

Le comité local gestion ne pourra siéger qu'en présence de tous les membres. En cas
d’empêchement majeur d'un des membres, un suppléant pourra être désigné

Le CLG se réunit en session ordinaire tous les 3 mois sur convocation de son Président

L'Extrait de l'article 13 est modifié comme suit

Outre un président désigné par les membres de la communauté locale et travaillant
sous la supervision du chef de la communauté, le CLG comprend un trésorier, un
secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de
Territoire.

Article & de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 14 :

Article 14 de l'accord de la clause sociale du 21 octobre 2011 :

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou d'un tiers
défini d'un commun accord par les parties, si d'autres facilités bancaires ne sont pas
disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au CLG,
selon des modalités fixées de commun accord par les partie

Notamment les ressources financières sont gérées par le CLG. Le décaissement des fonds
se fait après apposition des signatures du président du CLG, du trésorier, du délégué du
concessionnaire forestier et de la Direction de Siforco

LIUKU EKAMBA l'LOLAKA LOFALA | BONONGA | 'EFUMO | ELUO | BAINA

YANGO NDJOU José | Joseph DJHON | BONGITA BOLUMBU | BANYAMA
Joël |

BAEND'AFE BOKOTA | LOONGA

Glen Te jee [2 2% x

f Il
LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA (J du MAÆLA

TZ

Æ LE Ï

8
Avenant N° OA. à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°

026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

A l'issue des négociations il en résulte que les groupements BOKENDA I, DIKILA, LILANGI
approuvent et souhaitent que les fonds de développement soit consigné auprès du
concessionnaire forestier SIFORCO.

Ou, s'il souhaite faire appel à un tiers ;
Les tiers recevant le fonds de développement doivent présenter des garanties et des facilités

bancaires (la Rawbank, Biac, BCDC, à Kinshasa seulement) pour le bon déroulement des
réalisations.

Article 14 est modifié comme suit

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d'un tiers défini d'un commun accord par les parties, si d'autres facilités bancaires ne
sont pas disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au
CLG, selon des modalités fixées de commun accord par les partie.

Article + de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations de la communauté locale», article 18 :

Extrait de l'article 18 de la clause du 18 Août 2011

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la (des) communauté(s) locale(s) et/ou peuple
autochtone entraîne réparation. Les dégâts seront débités sur le fonds de développement de
la ou des communautés (s) responsables

Extrait de l’article 18 est modifié comme suit :

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la communauté locale entraîne réparation.
Par ailleurs, les communautés locales et le concessionnaire forestier se conviennent
en outre de faire traduire en justice les auteurs des actes de vandalisme.

LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO ELUO BAINA
YANGO NDJOU José | Joseph | DJHON | BONGITA | BOLUMBU | BANYAMA
Joël

_.
|

BAEND'AFE ___|BOKOTA | LOONGA

|
ES |A | & GB 5 # | x
ENGÉLE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA |

; ,

|

|

l

A IE

9

Avenant N°. OA a l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 8 de l’avenant portant sur le chapitre 3 « suivi de la mise en œuvre du présent
contrat », article 24 :

Article 24 de la clause du 21 octobre 2011 :

Il'est versé aux membres du CLG et du CLS représentants de la communauté locale et/ou
du peuple autochtone un jeton de présence dont le taux est fixé de commun accord entre les
parties à 20 US $US par séance de travail.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement.

Il a été conclu d'un commun accord, que les frais des deux comités, sont évalués à 10 % du
fonds de développement dont la répartition est la suivante : 7% pour le CLG et 3% pour le
CLS.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux alinéas ci-dessus ne
peuvent excéder 10% du financement total des travaux de réalisation des infrastructures
concernées par le présent accord.

Le montant sera précisé dans la planification budgétaire des communautés locales des
Groupements BOKENDA I, DIKILA, LILANGI du secteur BONGANDANGA

Tout litige et contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties.

A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers organisée par l'arrêté ministériel n° 103/CAB/MIN/ECN-
T/JEB/09 du 16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de
droit commun.

Article 24 est modifié comme suit

Il'est versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé
de commun accord entre les parties.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux alinéas ci-
dessus ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures concernées par le présent accord.

LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO | ELUO BAINA
YANGO NDJOU José | Joseph DJHON | BONGITA BOLUMBU BANYAMA
Joël |

ar | L  IRe | E æ | N

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | ÉOKELA VBA
BAEND'AFE | |BOKOTA | LOONGA

BOL he | KM

Avenant N°. 54

10

à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 9 de l'avenant portant sur l’'ANNEXE 2

annexe 2 de l'accord de clause sociale est complétée par :

e La lettre de notification à la convertibilité du titre

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de PEnvironnement,
Conservation de 12 Nature
et Tourisme

N°5 7 /CAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur l'Administrateur
Directeur Général de la SIFORCO

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens litres Forestiers
Votre requête n°109

Monsieur L’Administrateur Directeur Général
A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°007/95 du
01/05/1995, située dans Le Territoire de Bongandanga, Province de l'Equateur
remplit Les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre
2005 fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par Le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de La présente, à Vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
Les prochaines étapes

Veuillez agréer, Monsieur l’Administrateur Directeur Général, l'expression de ma
considération distingué jf

José E.B. ENDUNDO -

LIUKU EKAMBA LOLAKA LOFALA | BONONGA |EFUMO | ELUO BAINA

YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA

Joël L in
TK | 2 Le X

ENGELE | LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA

BAEND'AFE BOKOTA LOONGA og meehl

A = | 6 | 6 | M

Avenant N°01 "
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

11

à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°

+ La lettre de notification de la Direction Inventaire et Aménagement Forestier « DIAF »

xploitables des titres forestiers de SIFORCO

Surface

2e du total | de la surface
Ga) J

GA utire

| SUPERFICIE “SUPERFICIE | |
| CONVENTION | EXPLOITABLE |
{HA} L

ï 833 199

Note: La superficie jugée exploitable s'etave

totale de l'ensemble des titres forestiers cuncés

L 1
LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO | ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël on : on :
SE |v# À LE | #  À&
ENGÉLE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA =
BAEND'AFE BOKOTA LOONGA Pay UBE LA

À

2 KL | #6 | € | U

12
Avenant N° O1. à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA
Article 10 de l’avenant portant sur l’'ANNEXE 3 :

L'annexe 12 de l'accord de la clause sociale est complétée par l'annexe 3 relative à la
+ __ carte de localisation des assiettes annuelles de coupe

République Démocratique du Congo

gs z FORET
Akcpi Concession forestière 26/11 (G.A 07/95) ren
EE SIFORCO Djolu | @crcr : M mous

ET ÉÈTE
ll

Bolata
,

Bofongo |

*Limongo

Kalanga
siens

1:
1200 N

° Vige
— Route

Assiette Annuelle de Coupe
assiette Annuelle de Coupe 1

LAssiate Annuel de Coupe 2

assietie Annuelle de Coupe 3
[Assiette Annuelle de Coupe 4

£ | | Cimite concession

1 ! 1 1 1 ! (
200 21200 2V300E 2P400E RTE 200€ QT

LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO | ELUO | BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël | |

a i
SES EX | & BB | EE  —# (0%
ENGELE | LIFIO Richard | IKOMBIBAENDE | BOTSHUNA | BOKELA £

BAEND'AFE BOKOTA LOONGA _Rafa Mieni

Hit | À ce | éR | < (Ta

13

Avenant nw.O1 -à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ carte de localisation des infrastructures socio économiques

République Démocratique au Congo @crci |

Concession forestière 26/11 SIFORCO Djolu Ai FRET
Localisation des projets communautaires 8e nus

Groupements: Bokenda,Lilangi Baolongo Mangeyaliko,Dikila et Bokenda Il : à
2e ave ME ae ave z

&

Z AAQVE
est

1400

À Roue

LES

À can nmateus

LT QG ave

À Pronemutéquence
FE

187 | & Mison

| 0 Men

À 2 con sem

| 4 Enuipement cene de santé

:

z

Kailar
nm Bongo
umongo

S ronçomeuse
Fin

& Source den
ré

# Se

= Pot

À Post à souder

I Groupe sectogène

Meur

| A Séoi

|

EBes e
vi
| rate
| Assiette Annuel de Coupe
| Œassète arruste L
Cassie Are,
Cassie arruete 3
L4ssete Aruei de Coupe 4
(81 | Qunie caresser

1
2I400E

EKAMBA LOLAKA LOFALA | BONONGA |EFUMO | ELUO BAINA

YANGO NDJOU José | Joseph DJHON | BONGITA | BOLUMBU BANYAMA

Se TK | Æ BB EE

LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA 4 | <
|BOKOTA | LOONGA Paga meet)

I 2

és € W

14

Avenant ne. 04... l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 14 de l’avenant portant sur l'ANNEXE 6 :

L'annexe 6 de l'accord de clause sociale est complétée par :

Plan Ecole de 3 classes en bloc ciment

PLAN D'UNE ECOLE DE 3 CLASSES CONSTRUITES EN BLOC CIMENT AVEC BUREAU

1m 1m 7m

Salle 1
6m
LIUKU EKAMBA LOLAKA LCFALA | BONONGA EFUMO ELUO 7 | BAINA |
Fos NDJOU José | Joseph | DJHON BONGITA BOLUMBU BANYAMA |
{el

(ss ll FRE K
ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | POKELA

À : _| BOKOTA LOGNGA Rap n &eu ||

PRE Lff
15

Avenant N°. 21..a l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ __ Devis école de 3 classes en bloc ciment + bureau

Devis prévisionnel réfection d'une école des 3 classes + bureau de 168 m2 en bloc
ciment SIFORCO 026/11
_. : .  . .
DESIGNATION _Total Qté || Prixunitaire || Prixtotal Total Gén.
(Semelle Fondation 100 20 2000
Poteaux en Beton Armé 2 5 20 100
(Ceinture en béton armé 4 11 20 220
Dalle chappe 40 80 20 1600
Enduits crépis 13 25 20 500
Agglos 6000 110 20 2200
= Sa As/Tome à Roof pe S$  6620,00
fers à béton 6 22,5 6,25 141
Fil de recuit 8 32,5 8,75 284
EX 10 32,5 9,25 301
a
Bois de charpente m° 45
Bois de cofrage et divers m° 4,5
Bois de Menuiserie m° 1,5
Mobilier m° 2
es DH  s/rotal $  3075,00
Pointes ordinaires
Pointes à béton
[Pointes à tôl
Lo IS/rTotal a $ 154,13
[Môles de couverture 20
ee ét divers :
Graves et sables 920
Peinture
Chaux 0,95 166,25
Contreplaqué
À
érsonnels main d'œuvre ; :
CHR Sie por F2 |s22695800
dl À
LIUKU! EKAMBA LOLAKA LOFALA | BONONGA EFUMO ELUO BAINA |
YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA

Joël

55 | Tex | O4 LE |] x

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA, | BOKELA _
BAEND'AFE BOKOTA LOONGA Raph nBE L}

Æ'LCTRER LL
16

Avenant N°. oA. -à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ Le plan d'un poste de santé

LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël L | | |

ET — g BP Æ Æ | us.

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA get
BAEND'AFE BOKOTA LOONGA | bgl 1

HE ZE dé LÀ |

17

Avenant N°. OA. à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

e Le devis prévisionnel et estimatif du poste de santé en bloc ciment

SIFORCO_Devis_Infrastructures sociales_Mai 2011
[SIFORCO - Cahier des charges
Bloc K7 (GA 27/11 - Ex GA 26/04
COUT D'UN CENTRE DE SANTE 84m2 Devis 2011
IDESIGNATION Dimension en volume [Quantité |Prix Unitaire en $ |Prix Totalen$
Semelle Fondation 32m 100 20 2000
Poteaux en "BA" im Es 20 50
ceinture en "BA" 3m 25. 20 150
Dalle chappe 20m 40 20 800
Enduits crépis [10m 25 20 500
[Agglos 3000 50 20 1000
Sous - total 4500
30de 6 pi] 6,25 93,75
Fers à béton 25de8 12,5 8,75 109,375
10 de 10 5 5,23 46,25
Sous - total 249,375
Bois de charpente am Æ 250 500
Bois de coffrage et divers 6m 3 [200 600
Bois de menuiserie 2,5 m 1,25 300 375
Mobilier 2m À 300 300
Sous - total 1775
Pointes Ordinaires 65 Kg 30 355 118,5
Pointes à béton 15 kg 25 ES 38,625
pointes à tôles 25kg 10 3,95 39,5
[Sous - total 196,625
[Tôles de couverture 60 20 1200
D 1200
(Graviers et sables 600
peintures 25k8 6,5 81,5
[Chaux 220kg 0,95 104,5
[Sous - total 186
Contre plaqué 25 32 800
[Accessoires et divers 500
Transport 3000
Eau 500
Personnels main d'œuvre 5368
TOTAL $ _18 875,00
LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO | ELUO BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël : | ————!
ENGELE | LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA MER
oo BOKOTA LoONGA ep |

18

Avenant N° Cal à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

°_ Equipement prévisionnel centre de santé (3695$/centre)

Devis prévisionnel des équipements du Poste de santé SIFORCO 26/11,
Groupements BAKENDA 1, LILANGA et DIKILA
DESIGNATION UNITE QUANTITE P.U $ US P.T. SUS

Appareil de réanimation bee ï 5 so | s 300
pour nouveau-nés
Armoire métallique pce É $ 200|5$ 200
Armoire Vitrine métallique  |pce | 1 $ 400 | $ 400
Aspirateur de mucosité pce | 1 E 450] s 450
Bassin rectangulaire inox pce 1 $ 251$ 25
Bassin réniforme inox pce 1 $ 101$ 10
Boîte à gants pce 2 $ dE 14
Boîte métallique inox pce 1 ILS 100] $ 100
Bureau pce 1 (5 UE 50
Chaises pce 1 JLS 30][s 30
Escabeau pce 1 $ 100$ 100
Etagère en bois pce 1 $ 80]s 80
Etuve pce $ 600 |
[Lit d'accouchement pce $ 350] $ =:
[Lit d'examen Pce 1 5 200 | $ 200
[Lit d'hôpital pce 1 $ 80] 5 80
[Marteau percuteur pce 1 $ 27][$ 27
[Matelas d'hôpital pce 1 $ 50] $ 50.
[Négatoscope pce [ 1 $ 100 | 5 100
[Panne de lit pce 1 $ 251$ 25
Pèse-bébé pce 1 $ 250] $ 250
Pèse-personne pce 1 $ 100] $ 100
Potence [pce 1 $ 205$ 20
Poubelle à pédale pce 1 $ 100 | $ 100
[Stérilisateur poupinel pce 1 $ 600$ 600
Stéthoscope pce 1 $ AE 4
Stéthoscope obstétrical pce _ 1 $ 10]s 10
[Tabouret tournant pce 1 $ 501$ 50
[Tensiomètre ordinaire pce 1 $ 201$ 20
[Trousse médicale 1 $ 250$ 250
Urinoir _ 2 $ 251$ 50
TOTAL EL __Ïs 3695]

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA EFUMO ELUO BAINA

YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA

Joël |

(CRE mm |£ | |

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA |

BAEND'AFE BOKOTA | LOONGA Pal éet-\
] Î

</1 | 2 HE

19

Avenant N° 1 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ Equipement (approvisionnement en produits pharmaceutiques), Equivalent en dollars
américains de 2613 $/centre
Ets “LA REFERENCE”
Mison VIA NOVA
- Vente : Matériol de Labo - Réactifs do Labo
nrc : 217 BDD Ia: Nat: 80262 v PROFORMA
Procréait Banie N° de compte : 1301-06100404120
Tél. 0999994598 - CH99873870
. Du
Du
CU) 4] 2548 Facture N°
DOIT POUR CE QUI SUIT
%
é d Ledte 2$ 0e L.
L
77 fat Brant. Vds 20 Car | roms) 28 Fov/)
2222250 _BS0A)| 25.
Laon fl Cor flo CG R2 | So.) fem]
Zoo fu Ca Ho lis GAZ LODEE. | A e.07mE)
2 Var — | 46.507) 482.577F)
ne LA Ze __1ASUA.\ AS 07D/E)
| À
2 PEed PR cal)
EE 72
(7
TOTAL GENERAL
Les marchandises vendues ne sont ni reprises ni échangées
_

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO  |ELUO  |BAINA
YANGO NDJOU José | Joseph | DJHON BONGITA | BOLUMBU | BANYAMA
Joël

DEA TR LA Be |£ —#

LIFIO Richard | IKOMBI BAENDE | BOTSHUNA
BAEND'AFE

BOKOTA

BOKELA EL
LOONGA Loph Mer

=

AE

<

20

Avenant N° o1 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ Plan d'une école moyenne de 6 classes en bloc ciment

set
ES CARE

DEAN 2

un

| | l
fl DNA T jp
|
| _, |
Lee Ji À LY it |
j | | =
LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO | ELUO BAINA
YANGO NDJOU José | Joseph DJHON | BONGITA | BOLUMBU | BANYAMA
Joël 1 ns |
Es LCR BB ÆE | |RX
ENGÉLE _| LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA pp meeti| a
BAEND'AFE | ____|BOKOTA LOONGA … #f} AL HEENI
SAT LL Le dé | { (MW |

Avenant N°.

Article 12 de l’avenant

21

026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

4 -à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°

Le présent avenant est complété par l'annexe 10 au budget prévisionnel du fonds de
développement

Budget prévisionnel du Fonds de Développement des communautés
BOKENDA 1, LILANGA, DIKILA - 26/11 - SIFORCO

Réalisations Lieu Unité Quantité Coût Unitaire (US $) ||. Montant (US $)
. Construction, aménagement des routes
. Réfection, équipement des installations
jospitalières et scolaires
[Réfection Poste de santé IBOKENDA 1 (K2) (Poste 1 $ 18 875.00 ]$ 18 875,00
KRéfection Poste de santé BOKENDA 2 Poste 1 $ 18 875,00 $ 18 875,00
Réfecton Poste de santé BAOLONGO oste ] $ 18 875,00 |$ 18 875,00
Réfection Poste de santé LILONDA (Poste 1 $ 18 875,00 [$ 18 875,00
Pi 4 JOKENDA 1 et 2,
Équipement médicament poste de santé AOLONGO et LILONDA (Matériels 4 $ 3695,00!$ 14780,00
[ ï OKENDA 1 et 2, .
Fate produits pharmaceutiques poste de santé (OLONGO et LILCNDA (Produits 4 $ 2613,00!$ 10 452,00
RReéfction école moyenne de 6 dasses + bureau OKENDA (K2) Ecole 1 $ 53 917,00 [$ 53917,00
Réfecion école moyenne de 6 dasses + Bureau DIKILA Ecole 1 $ 53 917,00 [$ 53 917,00
Réfection école moyenne de 6 dasses + bureau ILONDA Ecole 1 $ 53 917,00 [$ 53917,00
Réfection école 3 classes en bloc ment ILANGI (K2) Ecole 1 $ 26 958,50 [[$ 26 958,50
Réfection école de 3 dasses en bloc ciment MANGE - YALIKO Ecole 1 $ 26 958,50 |$ 26 958,50
. Autres:
[TOTAL REALISATION $ 316400,00
[Coût de fonctionnement des Comité Local de Gestion et de Suivi
Fonctionnement du cLG un
Fonctionnement du CLS Laos | $ 23 469)
TOTAL FONCTIONNEMENT (maximum 10 % Goût des travaux des infrastructures) _
Programme prévisionnel d'entretien et maintenance quinquenal 8,5% $ 31592
TOTAL FONDS DE DEVELOPPEMENT $ 371 461
Montant prévisionnel pour le Fond de Développement : $ 37146100
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux: $ 31640
LIUKU EKAMBA LOLAKA LOFALA | BONONGA | EFUMO ELU, BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU BANYAMA
Joël
555 | Tk | © h | # <
ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA
BAEND'AFE BOKOTA LOONGA
> 4

[a

22

Avenant N° © à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ Budget prévisionnel réunion CLG et CLS

Budget prévisionnel réunions CLG et CLS BOKENDA 1,

LILANGI, DIKILA, CCF26/11 + SIFORCO

Rubriques Nombre de Nombre de Montant jetons Total
membres réunion
CLG 13 a 2000!$ 832000
CLS 12 16 $ 20,001 $ 3 840,00!
1. Déplacement membres
CLG 13 FU 32  |$S  14000!$ 416000]
(Is 12 O6  ]$S ‘000$ 15200]

2. Frais de tenue de réunion |

CLG 13 | 32 $ 5,00 2 080,00

LS À 12 | #6 5,00 960,00!

3. Forfait papèterie (an) RS

CLG 4 $ 70,00 | $ 280,00

CLS | 4 UE 280,00

4, Divers DT |$S  16%00)

FE m#00]

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO | ELUO | BAINA
Fi NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA

SSI le LE |æ |

LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA Roy MeæLt

BAEND'AFE | BOKOTA LOONGA

AETB = de | À | UM

23
Avenant N° oc à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°

026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

+ __ Programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio économiques.

Programme prévisionnel d'entretien quinquennal grpmnt BOKENDA 1, LILANGA,
DIKILA , SIFORCO-26/11
Î Quantité prix unitaire Total
(Peinture des salles et du bureau .
peinture ou latex [2 kg 3]batiment $ LE 720
pinceaux brosses 3 ï S  1000f$ 30
main d'œuvre __ à 2 jours 36]batiment $ 500[$ 360
: |
[Plafonnage Ï
(contre plaqué LL 2 plaque (batiment $ 9,001$ -
[couvre joints [001 m3 S6ffpatiment [S  35000f$ 126
main d'œuvre [05 jour 36]batiment $ 500ÛS 90
Equipements I
fableaux 2 tableaux Falls $ 2000] 640
[able bancs Î 2 tablebanc 32]salles $ 30,00] 1920
oiture :
Moles 3 tôle 36]batiment E 1600[S 1728
main d'œuvre [3 jour $ 600[S 18
lAutres _ | |
jciment Il 2 sac 32]batiments $ 22,00 | $ 1408
serrure L 1 serrure 36]batiments $ 5,00|$ 180
Chaise | 1 chaise 2/batiments $ 10,00 |$ 20
paumelle porte/fenêtre ] 2 paumelle Sfbatiments  [s 200[s 144
Butre et divers ] | 5 514,00
OTAL Entretien et maintenance | $ 7 898
TOTAL entretien et maintenance 29 ans: (78984) = [$ 31 592
LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO |ELUO | BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël |

+

Se Te lee LE |
GÈLE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA lBOKELA ah MeæEt|
BAEND'AFE | BOKOTA ___| LOONGA og

EUR CC — dé | À

MI SIT Tir
VONOO1 VLOHOS | 34V.0N3v8
ET __V13Y08 vanSLO8 | AON3V8 ISNOHI | PIEUOIY OAI CA

TO 7 & À # ES) 4
. EL —
VAVANVE | NENNIO8 | VLIONOG NOHra | uydesor | 9sor noranN OONVA
VNIVE on13 ONN13 | VONONOS | v1V401 VHV101 | VaNVAZ |  AAnn

-L-L]

=

1 oanpoa 1

vanxios aies op oqueo sonbanaseuueut

Ta

LLONOIOYR 210 (23) 1 VONAMON sue

SAMLONMLSVANI 530 NOLVENIVEN 30 ONINNVTIA

sfozss sors sfswoon sfescon sfonsve sfoczor slow sos

sosie sferws Osfosue soie sous ses

sfosx sou

TANIA NA SHADNVNL XNA 530 NV IEVL

VMA 2 INA VONINOG {AN IMBANOMD ODNOAIS

SanbIL10U099 0190$ S2/NjonJ}SEJUI S8P SUoeSIE91 Sep [euuolsingid aWLueIBOUOIUO ny +

VTIIQ TONVIT

‘LYON3YO4 SiueWednoio ‘1Vq3S X3 'ODHOAIS ‘LL/970 .U S1ERS8104 UOISSSOU09 8P JEHUOY NP 8IEI90S 8SNEIO EJ JUENJSUOO PIOIOY, E°*

LA

19pS040)

25

Avenant N° eA à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO. Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 13 de l’avenant

Le présent avenant est compiété par l'annexe 11 relative au document définissant le montant
de jeton de présence des membres du comité local de gestion et de suivi

Document définissant le montant de jeton de présence
(Conformément à l’article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)
Les parties ont convenu que le montant de jeton de présence est fixé à 20$USD pour les
membres du CLG et CLS (vingt dollars américains), équivalent en franc congolais de 18.400

FC (Dix-huit mille quatre cents)

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio-économiques au profit de la

communauté locale et/ou peuple autochtone

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles

peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA |EFUMO  |ELUO | BAINA
YANGO NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
Joël | : : |

GS | TK na & |—#Æ | oo

| e
ENGELE | LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA
BAEND'AFE | | BOKOTA LOONGA _ Re HeER

RL lé | | |

26

Avenant N° 02] à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 14 de l’Avenant

Le présent avenant est complété par l'annexe 12 relative au document attestant la
consignation de fonds auprès du Concessionnaire forestier

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 21 octobre 2011 entre le concessionnaire forestier SIFORCO d'une part,
et les communautés locales et peuples autochtones des Groupements BOKENDA 1,
LILANGI et DIKILA d'autre part, pour le Contrat de Concession Forestière garantie N°
026/11, située dans la Province de l'Equateur, District de la Mongala, Territoire de
Bongandanga

Nous attestons que le concessionnaire forestier SIFORCO a crédité le 1.1... en ses
livres, le compte des communautés locales et peuples autochtones des groupements
BOKENDA 1, LILANGI et DIKILA d'une somme de 37.190,70 $ ( Trente sept mille cent
nonante mille septante centime de dollars américains) , correspondant à 10% du montant du
coût des infrastructures retenues et ce, conformément à l'article 11 de l'arrêté
O28/CAB/MIN/ECN-T/281E8/10. € um Complement cl 5550 $

Signature du concessionnaire forestier

LIUKU | EKAMBA LOLAKA LOFALA | BONONGA | EFUMO ELUO | BAINA
YANGO | NDJOU José | Joseph | DJHON | BONGITA | BOLUMBU | BANYAMA
Joël

SP OO TEk se & <= | D

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA md
LoonGa [Rep Meet

LAURE Um

27

Avenant N° OA à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO. Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 15 de l’Avenant

Le présent avenant est complété par l'annexe 13 relative au document régissant les
conditions d'accès négociées au Fonds local de développement par le comité local de
gestion

Le fonds de développement local sert exclusivement aux réalisations socio-
économiques citées dans le budget prévisionnel global. En cas de recettes additionnelles, un
avenant à l'accord de clauses sociales est établi pour préciser l'affectation de cette recette
dans le respect des conditions réglementaires

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SIFORCO, en ses livres, Un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur
base de la disponibilité financière dans le compte de la communauté locale et/ou peuple
autochtone, à la suite de versement des recettes trimestrielles enregistrées

Inversement, l'entreprise/concessionnaire SIFORCO s'engage à mettre à la
disposition du comité local de gestion le fonds sollicité correspondant aux dépenses telles
qu'indiquées dans le budget prévisionnel global. Des séances de travail/réunions ad hoc
doivent être organisées par les parties prenantes (comité local de gestion et
entreprise/concessionnaire) pour des clarifications nécessaires sur la gestion du fonds. Ces
séances de travail sont accompagnées des procès-verbaux établis et signés par les
membres du CLG

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations
des bons de commande sont établis par le comité local de gestion. Ces bons sont liés à
chaque réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre
de chaque partie prenante du CLG (communauté, entreprise forestière)

Les achats sont réalisés soit par l'entreprise/concessionnaire SIFORCO, soit par le
CLG, et dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi
pour être appliquée, elles doivent être signées par le président, le trésorier du comité de
gestion et le délégué de l'entreprise forestière.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de
livraison sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le
Comité Local de Gestion pour la première réception, ensuite entre le Comité de Local de
Gestion et les membres de l'équipe locale de construction

LIUKU T'EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO | ELUO || BAINA
YANGO | NDJOU José | Joseph | DJHON BONGITA  BOLUMBU | BANYAMA
CES. |

SES ee | | BB

L
|
a née: LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA

BAEND'AFE | BOKOTA | LOONGA _ | M MB
LA | RUE + | Hi
28

Avenant N° 61 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par
des membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée

LIUKU | EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO | ELUO | BAINA
YANGO | NDJOU José | Joseph DJHON BONGITA | BOLUMBU | BANYAMA
"5 L L_ L :
FE. Ris Richard | IKOMBI BAENDE | BOISHUNA  BOKELA | an l

| BAENDAFE | —, | BOKOTA LOONGA Resghe M |

To {€  (W

LE
29
Avenant N° 4 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO. Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA
Article 16 de l’Avenant

Le présent avenant est complété par l'annexe 14 relative au document attestant la
représentation de la communauté locale par une ONG

Demande participation d’une ONG au processus de négociation et de suivi de l'accord
de clauses sociales

(Cf. article 21 et 26 ; AM 023/N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010)

(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du
concessionnaire forestier, 1 exemplaire pour l'ONG)

Nous, communautés locales et peuples autochtones des groupements BOKENDA I,
LILANGI et DIKILA, représentés par les membres de CLG dont les noms se trouvent au bas
de la page.

demandons up ONG _AD C M .représentée par

Mr/Mmelhtle æ HPUINER.….. et dont le siège social / bureau est situé
à - lémngrotedenne .......participe aux réunions de négociation et
soit membreeffectif du éomité local des suivi (CLS) de l'accord de clauses sociales portant
entièrement sur les assiettes annuelles de coupe 1, 2,3, et 4 du contrat de concession
n°026/11 de SIFORCO, Ex SEDAF

Etablie le @-/£/8 à lrrpandnea.

Signatures des représentants des communautés locales et peuples autochtones

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO  |ELUO | BAINA
YANGO NDJOU José | Joseph | DJHON BONGITA | BOLUMBU | BANYAMA |
Joël | |

gek | # 2 © £& | XX

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA mari
BAEND'AFE BOKOTA | LOONGA Pa

EE AIRE À |

30
Avenant N° o1 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA
Article 1#de l’Avenant

Le présent avenant est complété par l'annexe 15 relative aux modalités d'exercice par les
communautés locales et peuples autochtones des droits d'usage leur reconnus par la loi

Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté des droits d'usage lui reconnus par la loi
notamment

1° Le prélèvement du bois de chauffe et sticks pour la construction des maisons et du bois
pour la fabrication des meubles ;

2° La récolte des fruits sauvages, chenilles, champignons et plantes médicinales ;
3° La pratique de la pêche et de la chasse coutumière
La présente annexe définit les règles selon lesquelles s'exercera ce droit.

1° Prélèvement du bois de chauffe et sticks pour la construction

SIFORCO s'engage à garantir l'exercice de ce droit de la manière suivante :

La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de la
concession. Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que
le reste de branches des arbres exploités par SIFORCO, à l'exception des souches elles-
mêmes.

De même, la communauté locale a le droit de couper pour besoin de construction, tout stick
sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la
communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours

Afin d'assurer à la communauté locale une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie
des forêts de terre ferme

Dans ces zones, outre les activités agricoles, la communauté locale pourra aussi effectuer
les prélèvements destinés au bois de chauffe, à la fabrication de charbon de bois (makala),
fabrication des meubles ou à la construction

La production du bois d'œuvre pourra y être pratiquée, en particulier dans les zones en
cours de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA  EFUMO ELUO BAINA
YANGO NDJOU José | Joseph | DJHON
Joël . | | RS |

ONGITA BOLUMBU BANYAMA

5 _| UE PB  & | # | X

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA lBOKELA  |p nel
BAEND'AFE |BOKOTA | LOONGA el

LL | 2 = Am À | Uk

84
Avenant N° (Al à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois
mort, tout prélèvement est interdit

+ __La série de conservation qui garantit la protection de zones à haute valeur écologique

+ La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des bergers), fortes pentes, sols sensibles à l'érosion …

+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielles

Récolte des produits forestiers : fruits chenilles, champignons et plantes médicinales

Afin de garantir le plein exercice de ce droit par la communauté locale, SIFORCO s'engage à
mettre en place une équipe socio-économique qui aura pour mission d'établir. avec la
communauté locale et , la liste des produits forestiers autres que le bois d'œuvre Il s'agira
en particulier de produits forestiers :

+ à usage alimentaire (fruits, chenilles, champignons, etc.)
+ _ à usage médicinal (feuilles, écorces, racines, etc.)
+ à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la
communauté locale des règles acceptables (périodes. distances de récoltes etc.) permettant
à la communauté locale d'exercer pleinement ces droits sans toutefois gêner SIFORCO
dans ces activités d'exploitation

Néanmoins, pour des raisons évidentes de sécurité. la communauté locale évitera d'exercer
ces droits dans les blocs où et l'exploitation est en cours

3° Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, SIFORCO s'engage à garantir aux communautés locales
l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa
concession

Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n° 014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant
règlementation de la chasse d'une part et, d'autre part, dans le respect des conventions

LIUKU EKAMBA OLAKA LOFALA | BONONGA |EFUMO | ELUO BAINA
YANGO NDJOU José | Joseph DJHON | BONGITA | BOLUMBU | BANYAMA
Joël : | | oo
ET | TER 6@ |

ENGELE LIFIO Richard | IKOMBI BAENDE | BO1 BOKELA

BAEND'AFE DONGA

HUTA æ&

32

Avenant N°. Al à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier la

CITES.

Seront ainsi affichés dans différents lieux publics, en particulier au siège du comité local de
gestion, la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, SIFORCO interdit à ses agents et à ses véhicules le transport d'arme
de chasse et de viande de brousse.

La communauté locale s'engage à signaler la présence de toute personne qui s’adonne à la
chasse ou pêche illégale dans la concession.

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA
YANGO NDJOU José | Joseph DJHON
Joël ne = L
ST | FER | 28
ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA
BAEND'AFE _BOKOTA

2

LÉ

EFUMO
| BONGITA

 [BAINA

BANYAMA

|

| |

| |
EU lu
€. |

33

Avenant N° 21 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Article 48 de l’Avenant

Le présent avenant est complété par l'annexe 16 relative aux modalités de transport de
personnes et de leurs biens incluant les trajets concernés

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
s'engage à faciliter l'embarquement à bord de ses pontons d'un nombre bien limité
d'éléments des communautés locales dont les forêts sont concernées par les cinq premières
assiettes annuelles de coupe du premier bloc quinquennal

Ce transport est accordé à titre gratuit, il sied de rappeler que les véhicules et les unités
flottantes de la société ne sont pas préparés au transport de passagers et ne détiennent ni
de conditions ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions
d'ordre pratique liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu
de limiter ce transport à 5 personnes par voyage, selon les dispositions suivantes :

Ces personnes sont enregistrées par une personne désignée par le comité local de gestion
Cette désignation féra l'objet d'un échange de courrier entre le comité local de gestion et
l'entreprise. La personne désignée remet à chaque personne enregistrée une note attestant
qu'elle a été autorisée de voyager à bord des pontons de la société

Avant l'embarquement le passager signe une décharge dans laquelle il reconnait que la
société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y
compris l'embarquement et le débarquement

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de produit agricole plus 3 bêtes. Une fois à bord, le passager est le seul responsable de
la surveillance de ses biens, ce qui vaut dire que la société ne peut pas être tenue
responsable en cas de perte où disparition

La facilité en matière de transport ne peut pas être confondue à la prise en charge par la
société. De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau ou le
véhicule dès l'arrivée à destination pour un endroit de sa convenance

D'une manière régulière, la société assurera la facilité en matière de transport en optant sur
les repères ci-après

e Point de déplacement (point de départ et point d'arrivée)

Le «plac:

nent de la communauté locale s effectuera à l'intérieur de la concession,

et plis spécifiquement de la Zone expl à partir des villages concernés par les
LIUKU | EKAMBA LOLAKA LOFALA | BONONGA EFUMO ELUO | BAINA
YANGO NDJOU José | Joseph DJHON BONGITA BOLUMBU BANYAMA

JOË

Es ox | Æ &æe Z | |
ENGELE | LIFIO Richard | IKOMBI BAENDE | BOTSHUNA | BOKELA 4
BAEND'AFE |LooNGA _ eff hé

y

À | Z

|
|
En
assiettes annuelles de coupe vers l'administration territoriale locale (le territoire) ou
une ville proche

«+ Point d'arrivée (point de départ et point d'arrivée)

À partir du port SIFORCO sur la Lupori, le concessionnaire forestier assure le
transport aux membres de la communauté locale identifié ainsi que leurs biens, selon
le cas, vers le chef-lieu de la province ou de la ville de Kinshasa

Tout trajet au long du trajet, la destination du et/ou des membres de la communauté
locale peut être une cité proche, un centre commercial éloigné ou tout autre lieu qu'il
est appelé à se rendre En pareil cas. le concessionnaire accepte d'accorder ses
facilités de transport de ces personnes et de leurs biens

LIUKU EKAMBA | LOLAKA LOFALA | BONONGA © EFUMO  |ELUO FBAINA
YANGO NDJOU José | Joseph | DJHON BONGITA | BOLUMBU | BANYAMA
Joël

DE ne LU & + à

LiFiO Richard | IKOMBI BAENDE | BOISHUNA  BÔKELA
| b gehi
BAEND'AFE | ; _| BOKOTA LOONGA | e Maek

URL JB | À | |

35

Avenant N° 1 à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Ainsi convenu entre les parties, le présent avenant

n°

1 est établi en 5 exemplaires

originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion à la clause
sociale, signée le 21 octobre 2011 à BONGANDANGA

Fait à MSALA 201

Pour le Visa, les membres du Comité local de Gestion

VAE

N° | Nom [Fonction = | Signature EL |

01 | LIUKU YANGO Joël | Président ‘

02 | EKAMBA NDJOU José | Secrétaire

03 | LOLAKA  LOFALA | Trésorier

Joseph |

04 | BONONGA DJHON Conseiller

05 | EFUMO BONGITA | Conseiller

06 | ELUO BOLUMBU Conseiller

07 | BAINA BANYAMA | Conseiller

08 |ENGELE BAEND'AFE | Conseiller L

09 | LIFIO Richard | Conseiller

10 | IKOMBI BAENDE | Conseiller

11 | BOTSHUNA BOKOTA Conseiller

12 | BOKELA LOONGA | Conseiller

Flo MEL | éssomare
LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO ELUO | BAINA
YANSO NOJOU José | Joseph Es | BONGITA | BOLUMBU ET
ES TEX | | EX
nl LIFIO Richard | IKOMBI BAENDE | na en af Mer

»
36

Avenant N°... à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°

026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI DIKILA. re
Æ
—
Pour le Visa, les membres du Comité local de Suivi 5 |
N° Noms Î Fonction
01 Üoru G° L mA oM Ex Président (AT ou son délégué
02 MPETI BAENDAFE Secrétaire
03 MONGU EMONDA Conseiller
04 BOLONGO LOKULI Conseiller
05 NGOMBE BOYO — | Conseiller
06 AKIMI MADOLA Conseiller |
07 EPAFOIKWA Conseiller |
08 LOSOSO BOMPELE | Conseiller
09 BALIMO LIYANGA | Conseiller |
10 NZAMBA Timothée l Conseiller
11 £ dE M BeLi | Délégué du concessionnaire
7 Chu Hrunte

Pour l’Administrateur du territoire

Nom et postnom

Lutte Ge

Pour le District de la MONGALA

Nom et post nom Fonction
NAX NBA lAcA CID avi
LIUKU EKAMBA | LOLAKA LOFALA | BONONGA | EFUMO  |[ELUO BAINA
YANGO NDJOU José | Joseph | DJHON BONGITA BOLUMBU BANYAMA
|
| |

Joël | Co | Il |

GE Æ & EE + x

ENGELE LIFIO Richard | IKOMBI BAENDE | BOTSHUNA |BOKELA Raph rent
BAEND'AFE | | BOKOTA | LOONGA |

LA CC Æ 6 | M

37

Avenant N° à l'Accord constituant la Clause Sociale du Contrat de Concession Forestière n°
026/11, SIFORCO, Ex SEDAF, Groupements BOKENDA 1, LILANGI, DIKILA

Pour le secteur BONGANDANGA

Nom et post nom IE Fonction

BokAmwwe hiel exEr 4 Her"

Pour la société civile

Nometpostnom Fonction LE Signature |
ns — — 4

BAKWA LONGANGO

LOMPANDA Barthelemy

MPUNGA Claude | ONGADCN : …

NKOY Jean Pierre __| ONG PABO :

MBONG Serge Alain ONG AWF :
LIUKU  |EKAMBA | LOLAKALOFALA | BONONGA |EFUMO  |ELUO  |BAINA
YANGO NDJOU José | ‘sssph DJHON BONGITA | BOLUMBU | BANYAMA
Joël |

| _| Li j

C5 TK Z 86 ls + |oœ
ENGELE | LIFIO Richard | IKOMBI BAENDE 80 nee TBOKELA dE
BAEND'AFE. BO Le | LOONGA

A UT dé =

Pre ces - vErñat NE LA SENATURE
DE L'AVELVANT AUX CLAUSES FeCIOLE
c7/ 5 HS CR PEREn ST kite, Le ANG: BirEn:

L'an dus me te , pb: ner du lui d'acùf il 4 it

nu ane muni 2 Pers Lans Jet de RS As

nirvbnea des En à ES rec ; apré a M

nee  NWASLE VA da prier ke À a his, DRE jen
fr nr RE ba. prbtt fe de ÂM'AT /iSe ronds

Uk a aim -
2 Guw de La mucale , da vita achat à tave
hr Aura Puy à explique hornenant aux wénmbnis ele eteu

ef ; LE v ele L'ange ai 444 Seite je RS:
y | ds ceux L de he ubnes re ChERa
É Prutrpde SPORCO A andlxr cetidg No À'éntia

dns chhreinl Aeclune -
En fr %& À UD Keblam & : Dent Pre - rnba
gra ue declanma Tud Vrai et alle :

fut à Lat4 L 67/0 l20.

Pau du Mrubas da CEA CES Peur d'Exta ee fe Ce
qe Livlee TAN co 4 EM) MU , |
2 ELUC éotu “EU LuGE = 2. Rare A) st
vs LARGE HITS A See. Er Be |
TD, “OT SU
n RES GE Re din Ep, ,S ETES : NC +
‘ ENCÉLE - NME br Pour‘ k hp & Ex

L La
És

à Burn dk A7 A.

4. ASuuvA- Fc >
ete Pan la mp Cul
Te us hit
Ai

Elcke- RANEIS
[}

;:
A. LIN -2 1-4 A
Pour La im dk Fra ht

2 (Ko ER
4 Nbre APR KI «He
LT)

:egis bcipa

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES — VERBAL DE LA REUNION DE REDEVABILITE LA COMMUNAUTE
LOCALE DU VILLAGE... AA Du PDG: 2 7013 GA 07/45

"É
Tan da omclle lei ge dite 2 du guens PL AE N/A
Êé Mk hRUUEN À ia La dla Ha salle Ban failea . € L'Eglise
Cale hyua dal D 7 GrnmeunatE Ac 4 li G enEn le PER DAT
Lane if birina hiprteutérs por Leg mére: LT cie 7 CLS

d° AE en La SCRC À states pre. LE PiCEN CE &t RAPHAË, hé
RE ua Le pat DA nas ol Na La isa de pa colis
pleut. Hong HetmPe ASSANI Le ee d&ATA.T/
IA ER EHNnn ex AE de Cd de delleur lu A CAPE TPE

fe A Ernie (272 à Gimme tiges € da
Linhétéy le FDL qu Veut À GAS TALk à IH GEI due
aout do Vrhanees Limnel le LEE Ava de ('optofs To
Far La dt l'éf que NS AS ur le TÉLA ax
rentatrbrait Au Léo pl nait À'étan& À
DA ne LEE harstes A la Comité Lcale 2 des

béhhnc na De noué Che d' uspactntunes

un Ce — CC het Rruz {Le ut. pre muent oh nulrin.

2 ANS C&, da TE À lo Chile 2 SE La chiociuh
Ale FDA due bail de Tela AC Anna l'es - À Chnx

7

AS aupnealiec Grey] kb la arme aura Æ

— LE Cle ke € airs & BcleNée à 53. INF apprit fa
is LiBnëT de Buchoe fl FL,

Ecele hein cl E Cha des 2%
kw Gi
fu ere Ceurga les url » ne SSH HE dire
— Et de 3 Kad À HAN CE
—ECl 3 agro à LULANE, RUE us f

Ft
—Üie Cle aucgeine de À RCISLYE
LitendA# à ASE A lagsès in blx Ctrl gens Lipeë &\

Per ls deu Petites ct. rene ent A AR} Aitenam
— Be ns Po
e à ee 4 Cruguf à TETE ge É
_ al ©
gd À tbe ER uk
Elu Lu As at cb Jaut D ÉCLEn 4 <t BCLEn YA x ha .

À PAEX |
ch N'erde de 306$, choluh Les
L TE cable LUE LE

e+/a5
@)egisbdpa &x 2kapi En

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de
Cat ar À Los! 3 £coks agente de € L dass Chacune +

Puy Aer Du À — puis A à SI
77 a 2 Fra pp +#
_Ltoni4 à 53 ÿ4. #.
7 -Verbu

À aa pur AuvrrnA das &_. gen are
ARE TT Le ut de Se 1
Pat & Lisa ta, L 0e /0€ fott

Pha lu TS Jon L'Extipule srbe4

C1 le Mine 73
4. ELUO Got BU + 2 | Raph MALI re M
3. Bruno Békele CE

TA ExaNBA .
5, Eole - BAMEKO. FANA A
€ Rilome : MEAÿo Er tr À.
Le LoLAR A -LerkLA -Soscpit.

ÿ TS Berg Le DE

4. Phu fous bol CLIM
A. RICHARA  LwFid Po
A RSIRRCA Re A AA

dÂ. l'AOMBI — BACNAE AS ,
413. Ke édétioites | Aleuhleet À. eng UE gérer

jose ant na TE Ue> ges
\Esatdp” Pour da Médine Ricky

AT

47. À MRET4PHA4 4SSANI 7,
ï 1) TT /

sion forestière

En

fe

À. 76e LiViCe- VAN EU

HONGUMNTW [64739 CYWo0)og|91

RON )ORZ)  DNEM NS/F7 OZ c1

HN 3yo OV #)09-ONIOINN | tr
(YINO 77 D ONK7/7)  OfNer 7 NME a
LEE "I VGHIMOQ | LMY4 7077 HASSAN 7
VAI 7 TT VIH) GNT

2 AAA CL lover |:
SR ne 39n A 60
ns 1er | rer ologuolres - 7 | 56
EE | 9" Ce TN 10]
LÉ = ebwngh) iv | JS Oung A] 00
DR, | : _ WYINIT | eZ Y4ÆVY7 °c
A _ 1 7 » J Dont Bnbet
ALFA CÉTEIS peux AE)
PT AD DVI) | oMPAS NAOÏT SO) 60
PTT NCIS | 7S00T VENU EL | 70
a VAMAINI 7 LL CBUNSPY SONT Ajÿ4 | 10

FANIVNOIS IINVNIAOd 3G 3OVTA WON — 1SOd 13 WON

€TOz/1NOV/ à AQU 2 OVTTA 31 SNVG 31118VAIGIY V1 3Q SI2NV3S XNV 39N1S3Hd 30 1111

sasnep) sap suojjepoËpu Sap uONEHDES

a1ans310} UOISSaIUOD 2p sJenUO) sap S281E4) Sap S21YED S2p
DH DAtsS | BONBNIN 93) 6€ |
V9 v44 4  LORMAISY = YISSUE | re
DPUSTET . MONEY VINGINOE,
UPANIT | HT OPNXGTT j ii
Be davou Leo e0- bang | je;
IN HN IDN GE VIS nai 0022 SNA | Ge
11H39 | FANOAM EN 6v |
HPAZNNM 12487 CHA | 82
7 L'/DNZTOT|  OWWO7— QIWAT| rc
7e P 7 MD M -0YOR OT d| 97
SELS 1V0S BD NOT WHO SPL CA) si
HINSVH PJN SASIT LE eus do” | ve
CSS ppp uote Anti ec
ÉD 7V 7 ARAMU A AL | zt
; _ CATIA TONGS PYTTPE LATE
UNIT POTTER VE A7 70 N V| 0e |
TÂag MOVIE. RNA 403] |6r
En 407 | &#9/V1]) 27/7 8
PT 219717 | 24avys ro SIT

p saje 1205

sasnep sap suonepoïgu sep uoneues

Do dé ‘é

si69
ET DC NPNRIT | MOT MOI DANQTA| oil
PET JON AIAT) 297 vJo à°ÿ mrhnvi 1 st |
LYYETT REV ac pt |
LI DYQNUIEN CES Hu NeE Bin se SPYITY | 1

VUTN UT koaeg yo lg |:

EAP EI FINMINTS ,VTNSS |

ge arms ges: 24

D »w0717 DIM HIHI T

YonwANnih | PET UNIg A | 80!
C2 Y | 2002 #9 EL lp | 10
CRNINIT PSN VINS to(] 90 |
Pope 0 202772 Arorucp) 60
— ya ee 5789 | SH IT SN PC | vo
SR ANT l QUE AE | €0

PPS PISEUS | TOINMAT TANT 7 28{ |

ar TA 331 | LU ÉD SE) | 10 |

3HNIVNOIS 3DNVN3AOd 3Q 3OVITA WON — 1SOd 13 WON

£T02/1NOv/399 NOTOLTPNT :3OVTIA 31 SNVQ 3111181338 V1 3Q SIDNV3S XNV 39N3S3%d 10 31$i1

a19n5210} uoIssaDU0) à}

ap s231eup sp:

Si59
|

r |
0h H0DVE |
ZT HONTAT |
WW now» ad W |
HÉAHE AH SE 22272
LATPNTINOS |
PTE RE

/2N27 07

W$ ogwoT) — ON]

TRVA 01]
PU as
OHNTS SW 0,
“JT2sY © ONGGN |
222 LEA TUIIY |
on LL per fi

COL VIT

— 1H0%Y4 €

TE
0€ |
6ê
8c
LC |

Sr era | IN PA AN] 9e

> DO 7 | GUAM PNOT| 62
SVPTET | PME 53009 | re |

D Ter PY0g Mémor p#r07 VNY 707 | 6e
EE 7 ET
DIV STSE TZ FFAT TT TENST 1e

CZ ŸPN2Y VITE PA OINT| 02

PTT SRE ETTRNvE SP EN 67 |

— — VONSVAAIN — Er 51 ue Tps sg gr
PARA | FJUONUY A 75)

—————

_ PREOCES VERBAL VE LA REUN/EN DE RENEVARILLZE RAR
[ A Lo nu eu nue ie CONERGDE PAPER SEXE LE.

ET — ÿü UNE _— Er IA RTE te re
L'an le bauge -ohx pitt jeu ad pra el ml, à

!N TAN DIRILA X retaun rade fps La
el tal al ru A Vient ha Cana Gen cl
21 cutehee Pigni” de À SRRCS La. sue té 7 _—
PRE, LI ANCJ EF DIKULA
E =: M goes & | GRR 0
__ Le pepalehns din PE —
€. ppt a a let Ru
Lan Cane Me ME Sant Ale LA Sabu
À a Anna BeNÇAT LDANEZ .
L CE Rue f y Sblege À Le Miro ke ati. |
Le GatAEAMENx D r8e ee
Gomananda er ge Der

RETETS_ l'LecALISA BA NATURE À Cor TL
TPRESETS- Ra Te

Lire né at Rec amet S8 SAZR TT
1 Mb At DDULA ï hécom SST7E LE
EG& |Li LANG he mat 53 42 8 Lo
PPT BAe LeNGo [hi Cat S 3 GA
dE PIT I TIVERS D cn LRO . ——
A « 12" 24 _JAke CL CA ua em L :
4 Que dé Qut ÎFe KENDA IT rene ip q_

Fhamnt CLICS + HE SSAÉ
SE afin 2 manie HSTÉ RE
sale 272 A HAS É INR
AE Cou Pod 2 “ahrepyénid ve 4 à ARS SAZ

|

EEE s = rsasad, ZE pire = 2436 sf dltpe

na best A AAC Hip — el
les Ja huile, J ua annee ten act À ÆFbL

Lé fant de 4 SA$ à & ACSSSER |
K larpost Ju {a _ahmersk Pen Le md, 3 es Ans nn
a th cliee als DE 4 F hd per

GFeRCE 2 dar L FDL RE ar: en CÉSFTA
M PR TRES pos le Gaat2o1s PA MMA ele AS
h pe; fe MUSAPHA ASSAN] x prete” Ces min
AO RE Din FE EER cale buse À
del qu FN at ne prete de É mana Aegro

_Le. FRA ENAzU REwi eu on :
le RIAUX | Li

ea Rd] BRENT | bécane | 7585 ET
DRE Da di Gb] REREMATT | bec cmt 11887S |
hd hdaE|BAo LeNGe | iccrat [SP R |
Chaton Edo @É | LILONDA | hé Umeat [REZ $ =

Be Fpleur | ses: CL

TITRES. = Co

“es

> Aer NI ER |
“Hé GE À |

+ DPI CF

tsar)

LE LLeNM fie cut 53812 4.À

tzcsse |
Ross _ 2

AE Déc

Ka Hi MANGCE. E yjaue
IEe

A À tn CL CLS: L TX PE Es un __—
. Fm Enhehèu af Mat: 324 552 À

Gunit stone Le peu Jan A. hante 12 ke

en , hr < La

et Ki4, Z AE
Eu L 4 st Li THIBRE

YEN Ce. MÉA +
LA - BaloNGe
3e jRctcenRe. - Lokuti HR
PV, EALE- __ROKYÉÔER
_BAENDATE bLevera 7 Ar BelelE =
BB oKETSv _ pite A Si + À = _BeNS EME L,

ji mi DEA +

rs &Z LINEAR 7
2 PET … A. _. .
L  TEvE

A
AIN. æ LS Te a.

- + ee RG EMA 1 ;
NE CUT PME 12. ANS Li 7 ÉPunG |
LE EN DA = _LATRLA S LoOkKuil £

Es Euc Belumks Ta be 1

ER ssäs FE = LL — D — — __—

MX Poage —

#—"ÆEAf- Gone
s ss »À -

9kapi

ci

ges des contrats de conces

ales des c:

facilitation des négocia

LISTE DE PRESENCE AUX SEANCES DE LA REDEVABILITE DANS LE VILLAGE : MASALA.

DU A6JAOUT/2013

Up Liüicc
(72 BATAATZ

Tee Brin £# ce Torre

NOM ET POST

NOM

VILLAGE DE PROVENANCE

1 Len MOWENGE |

VMANEU |

S\ieè RCO LIN _

SIGNATURE

PRESretant KE

LIRE A

fasetee Lots —

Pmenge Berpese | Jengo-miege
Dote Ekamrr nèsu | D kr LA
Au Jun Et Pret or | didre
Jr Bruno Bokele 1 PU KA GA
EJAMBA JAN EU , Litaa Gi
Em orne ere À ,
ct GENDAT RENUAN EA EM EN BE
l'ajeuAr Fe ON
5 | fcreus EFUT Jon GTA Lron er ÈAN E
14 | Pets. Mengenre | SAR
[15 pt Borcla loieie | LELEWEI
16 Eu __LLEN FA LEON LiNKAÏ

26

28
29

31
| 32

133

[35

[30 |

2 KENG4 7
BorxErSe - | 2AstlS Ne
22 Bongo here - anim
LOLARA = LOFALA DoEpt|  BoRENDAR ZL
Brooke -Hotowa Latense
NET Tr ee. À 9 _
IA Ge su Be — Wes | vue MES y
ilomBo — /Lom8o PA LoLEnÉ,
Vera 2 Trrcihe Lean or
ÉChIL  EcCkté Br 7727770
Néngs - dobesls PAR GR DARSA
Bole mis BEL Fo Mpu kon Ca
lEloko- RANEkD BokEN OK. P

